In The
                  Court of Appeals
    Sixth Appellate District of Texas at Texarkana
             ______________________________

                   No. 06-10-00066-CV
             ______________________________


                CORDELL MOODY, Appellant

                              V.

JOHN SPIVEY AND PROBATION BOARD OF DALLAS, Appellees




        On Appeal from the 276th Judicial District Court
                    Marion County, Texas
                   Trial Court No. 1000075




         Before Morriss, C.J., Carter and Moseley, JJ.
          Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION

        This is an appeal filed by Cordell Moody. He states in his notice of appeal that he is

appealing from a final judgment in civil cause number 1000075 in the 276th Judicial District Court

of Marion County, Texas. We have contacted the district clerk, and have determined that no

order has been entered in this case and no judgment has been rendered. No justiciable action has

been taken by the trial court in this case. Thus, there is nothing from which an appeal might be

brought.

        The constitution vests jurisdiction over appeals from final judgments of district and county

courts in the courts of appeals, subject to restrictions and regulations prescribed by law. TEX.

CONST. art. V, § 6; TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (Vernon 2008).

        Because there is no order or judgment in this case from which an appeal may be taken, the

jurisdiction of this Court has not been invoked. Accordingly, we dismiss Moody’s appeal for want

of jurisdiction.



                                              Bailey C. Moseley
                                              Justice

Date Submitted:        September 2, 2010
Date Decided:          September 3, 2010




                                                 2